Case 1:20-cv-02815-WJM-GPG Document 27 Filed 12/07/20 USDC Colorado Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-2815-WJM-GPG

  STEPHANIE EINFELD,

                     Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A.,

              Defendant.
  ______________________________________________________________________________

      DEFENDANT JPMORGAN CHASE BANK, N.A.’S MOTION TO DISMISS OR,
                   ALTERNATIVELY, TO COMPEL ARBITRATION
  ______________________________________________________________________________

           Defendant JPMorgan Chase Bank, N.A. (“Chase”), by and through counsel, submits this

  Motion to Dismiss or, Alternatively, to Compel Arbitration (the “Motion”), requesting that,

  because there exists a valid binding arbitration agreement applicable to this dispute, the Court

  dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b) or, alternatively, to dismiss the Complaint

  and compel arbitration pursuant to section 4 of the Federal Arbitration Act, and in support thereof,

  states as follows:

                        CERTIFICATION UNDER LOCAL CIVIL RULE 7.1(a)

           I certify that, on December 4, 2020, I met and conferred by telephone with counsel for

  Plaintiff in a good faith effort to resolve or narrow the issues addressed herein. Counsel for

  Plaintiff indicated that Plaintiff opposes the relief requested herein.


                                                         s/ John H. Bernstein



  4811-1716-6803.1
Case 1:20-cv-02815-WJM-GPG Document 27 Filed 12/07/20 USDC Colorado Page 2 of 4




           1.        Plaintiff entered into a Cardmember Agreement with Chase, which, by amendment

  that went into effect on August 8, 2019, includes a binding arbitration agreement applicable to “all

  disputes between [Plaintiff] and Chase” (the “Arbitration Agreement”). Within the scope of

  covered “disputes,” the Arbitration Agreement expressly includes any claims:

           •         “relating in any way to your account, any prior account, your cardmember
                     agreement with us (including any future amendments), and any prior cardmember
                     agreement, or our relationship”;

           •         “arising from or relating in any way to transactions involving your account; any
                     interest, charges, or fees assessed on your account; any service(s) or programs
                     related to your account; any communications related to your account; and any
                     collection or credit reporting of your account”;

           •         “regardless of whether they are based on contract, tort, statute, regulation, common
                     law or equity, or whether they seek legal or equitable remedies”;

           •         “whether they arose in the past, may currently exist, or may arise in the future.”

           2.        The Arbitration Agreement is a valid and enforceable agreement that is applicable

  to the claims asserted by Plaintiff in her Complaint. Accordingly, the Court should dismiss the

  claims and compel arbitration.

           3.        A memorandum of law is being filed contemporaneously with this Motion.

           WHEREFORE, Defendant JPMorgan Chase Bank, N.A. requests that, pursuant to Fed. R.

  Civ. P. 12(b) or, alternatively, section 4 of the Federal Arbitration Act, the Court dismiss the

  Complaint and compel arbitration.

           Respectfully submitted this 7th day of December 2020.




                                                       2
  4811-1716-6803.1
Case 1:20-cv-02815-WJM-GPG Document 27 Filed 12/07/20 USDC Colorado Page 3 of 4




                                           KUTAK ROCK LLP

                                           s/ Daniel Carmeli
                                           John H. Bernstein (#17358)
                                           Daniel Carmeli (#52880)
                                           1801 California St., Suite 3000
                                           Denver, CO 80202
                                           Telephone: (303) 297-2400
                                           Facsimile: (303) 292-7799
                                           John.Bernstein@kutakrock.com
                                           Daniel.Carmeli@kutakrock.com
                                           Attorneys for Defendant




                                       3
  4811-1716-6803.1
Case 1:20-cv-02815-WJM-GPG Document 27 Filed 12/07/20 USDC Colorado Page 4 of 4




                                     CERTIFICATE OF SERVICE

           I certify that on this 7th day of December, 2020, the foregoing was electronically filed

  with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

  the following e-mail addresses:

           Daniel J. Vedra, Esq.
           Vedra Law LLC
           1444 Blake Street
           Denver, CO 80202
           dan@vedralaw.com
           Attorneys for Plaintiff

                                                         s/ Daniel Carmeli
                                                         Daniel Carmeli




                                                    4
  4811-1716-6803.1
